         Case 1:16-cr-00521-JSR Document 130 Filed 02/26/19 Page 1 of 3


                           Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                              MARTIN   E.   ADAMS
NEW YORK, NY 10006                                                          KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                                 ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                                WWW.AMCMLAW.COM


                                                                            February 22, 2019

                                           rr=====--··. -:· --- --1
VIA ELECTRONIC MAIL                          USDC SD.'\ i
                                             DOCUMENT
Hon. Jed S. Rakoff                           ELECTRONICALLY FlLED
United States District Court Judge
                                            DOC #: _ _"'i"'""""l.---h~-f-14..­
Daniel Patrick Moynihan
                                            DAJF Fl! •'n·
United States Courthouse
500 Pearl Street
New York, NY 10007

Re: United States v. Andy Gyamfi, 16 Cr. 521 GSR) - Defense response to Court's
    Inquiry regarding applicability of felony murder rule

Dear Judge Rak off:

                                      Preliminary Statement

During the final pre-trial conference on February 14, 2019, the Court inquired as to how
the jury should be instructed regarding the state of mind of Mr. Gyamfi in a felony
murder context. See Transcript of court conference at p. 31. The Court should charge that
in order for the jury to find Mr. Gyamfi guilty as an aider and abettor of the charged
murder, they must find that he was, a knowing and willful accomplice to the robbery,
that he knew that a gun would be used sufficiently in advance to have an opportunity to
withdraw from the crime, and that he knew that there was a risk of death.

                                         Relevant Facts

Mr. Gyamfi is charged with conspiracy to commit Hobbs Act robbery in violation of 18
U .S.C. §1951 [Count One], a substantive count of attempted Hobbs Act robbery as a
principal and aider and abettor in violation of 18 U.S.C. §§1951 and 2 [Count 2],
possession and use of a firearm during and in relation to the attempted robbery charged
in Count 2, during which one of Mr. Gyamfi's co-conspirators brandished and fired a
weapon at a victim other than Carlos Vargas in violation 18 U.S.C. §§924(c)(1)(A)(ii) and
(iii) [Count Three]; possession and use of a firearm during and in relation to the
attempted robbery charged in Count 2, during which one of Mr. Gyamfi's co-
conspirators shot and killed Carlos Vargas [Count Four]; and conspiracy to distribute
and possess with intent to distribute marijuana in violation of 21 U.S.C. §§846,
        Case 1:16-cr-00521-JSR Document 130 Filed 02/26/19 Page 2 of 3




reversed the conviction and added a new mens rea that applies to the person aiding and
abetting: that person must "have reason to know" that the principal is a felon. See
United States v. Ford, 821 F.3d 63 (1st Cir. 2016).

In United States v. Encarnacion, 787 F.3d 581 (1st Cir. 2015), an individual was convicted
of aiding and abetting production of child pornography. To produce child
pornography as a principat one need not know that the person being filmed is a child
because the statute, 18 U.S.C. §2251(a), does not contain a knowledge requirement as to
the victim's age. The First Circuit held that to aid and abet the crime, requires
"knowledge" that the victim" is a minor. With respect to the mens rea, building on
Rosemond, the First Circuit said that an aider and abettor must intend the full scope of
the crime. See United States v. Encarnacion-Ruiz, 787 F.3d 581 (1st Cir. 2015).

                                         Discussion

In order to intentionally aid and abet a 9240) charge, an accomplice's intent must go to
the specific and entire crime charged. The defendant must be a knowing and willful
accomplice to the robbery. The prosecution must prove that he knew that a gun would
be used, that he acquired such knowledge sufficiently in advance to have an opportunity
to withdraw from the crime, and that he knew that there was a risk of death. See Id. at
588. (Therefore, with a §924(c) offense, the aider and abettor must have knowledge of
                                    /1
the full scope of the crime, that is, that the plan calls not just for a drug sale, but for an
armed one.")

The entire crime charged in Count Four consists of: (1) an underlying crime of violence,
(2) the use, carrying and discharge of a firearm, and (3) causing a death. The
Government's letter references Rosemond, stating in relevant part, Although the
                                                                       /1




charged crime involved not only participation in a drug deal and possession of a gun,
but also the discharge of that gun, the Supreme Court imposed no mens rea
requirement on the discharge element. Rather, Rosemond required only that 'the
defendant actively participated in the underlying drug trafficking or violent crime with
advance knowledge that a confederate would use or carry a gun during the crime's
commission.' Id. at 67. In other words, the Supreme Court concluded that full
knowledge of the circumstances' of a§ 924(c)(l)(A)(iii) violation involves only the
underlying crime and the possession of a gun during that crime, regardless of how
exactly that gun would be used." See Government Letter at p. 2. However, the use,
carry and discharge of the firearm, were all a part of the crime with which Mr.
Rosemond was charged, as an aider and abettor. There was no resulting death, an
additional element transforming a §924(c) charge into a §9240).

The Government further stated that mere proof that Mr. Gyamfi aided and abetted the
§924(c), is sufficient to hold him guilty of aiding and abetting the §9240). However, the
Government treats a charge of §9240) as though it is §924(c)(1)(A)(iv). A §9240) is, like

                                               3
        Case 1:16-cr-00521-JSR Document 130 Filed 02/26/19 Page 3 of 3




Regards,

      /s/
Donald Yannella, Esq.
Karloff Commissiong, Esq.


cc:    A.U.S.A. Maurene Corney
       A.US.A. Jessica Fender




                                      5
